                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY




UNITED STATES OF AMERICA
                                                       Crim. No. 14-150 (KM)
        V.
                                                       OPINION and ORDER
Wayne DUNICH-KOLB,
                Defendant.



        The defendant, Wayne Dunich-Kolb, pled guilty to tax-related charges,
and on September 17, 2019, this Court sentenced him to a total term of 72
months’ imprisonment. At the time he was sentenced, he had already been in
custody for some time. Now before the Court is his letter application asserting
that the Federal Bureau of Prisons (“BOP”) should have been credited for 670
days of prior custody, but has only been credited with 533 days, a discrepancy
of 137 days. He seeks an order requiring BOP to credit him with an additional
137 days. (DE 105) This court lacks jurisdiction over such a challenge, for two
reasons.

        First, any court challenge to the calculation or execution of sentence
must be brought as a petition for habeas corpus, pursuant to 28 U.S.C.       §
2241:

        [U]nlike § 2255, which only confers jurisdiction over “challenges [to] the
        validity of the petitioner’s sentence [,]“ we have held that § 2241 “confers
        habeas jurisdiction to hear the petition of a federal prisoner who is
        challenging not the validity but the execution of his sentence.” Woodall v.
        Fed. Bureau of Prisons, 432 F.3d 235, 241 (3d Cir.2005) (quoting Coady
        z’. Vaughn, 251 F.3d 480, 485 (3d Cir.2001fl.

Cardona u. Bledsoe, 681 F.3d 533, 535 (3d Cir. 2012). See also Soyka a
Alldredge, 481 F.2d 303, 304—05 (3d Cir. 1973) (calculation of sentence credit


                                              1
falls on the habeas side of the distinction between    § 2241 and § 2255);’ Walsh
                                                           *5 (D.N.J. Feb. 8,
v. Zickefoose, No. CIV.A. 12-396 1 RMB, 2013 WL 504600, at
2013).

         Mr. Dunich-Koib does not challenge the validity of the sentence as
imposed, but rather the BOP’s execution of the sentence. Such a petition must
be brought under 28 U.S.C.      § 2241, against the person holding the defendant
in custody, and filed in the district where the defendant is confined. Rumsfeld
u. Padilla, 542 U.S. 426, 434 (2004) (writ of habeas corpus issuable only in the
district of confinement); see also 28 U.S.C.   § 2243 (petition to be “directed to
the person having custody of the person detained”). USP Canaan is located in
Wayne County, under the jurisdiction of the U.S. District Court for the Middle
District of Pennsylvania.

         Second, any such   § 2241 habeas petition would have to be preceded by
exhaustion of administrative remedies within the Bureau of Prisons. See
Bradshaw v. Carlson, 682 F.2d 1050, 1052 (3d Cir. 1981) (“A federal prisoner
ordinarily may not seek habeas corpus relief until he has exhausted all



         We are of the view that Section 2255 is inapplicable, for the essence
         of Soykas petition involves the computation of time served on his
         sentence. Rather than collaterally attacking the sentence, he merely
         seeks a determination that certain time spent in custody should be
         applied to the sentence the validity of which is not in question. See
         Comulada u. Pickett, 455 F.2d 230 (7 Cir. 1972). If Soyka were to
         prevail on the merits, the credits would apply against the sentence
         as imposed—they cannot be implemented by tampering with or
         correcting the sentence itself. See Lee v. United States, 400 F.2d 185
         (9 Cir. 1968). The case at bar is thus akin to the primary historic
         use of the writ of habeas corpus as embodied by the Constitution as
         well as 28 U.S.C. § 2241, for Soykas attack is upon the legality of
         his future detention based on the claim that respondent threatens
         to hold him beyond the expiration date of his sentence. Compare
         Zaffarano v. Fitzpatrick, 404 F.2d 474 (2 Cir. 1968), cert. denied, 395
         U.S. 977, 89 S.Ct. 2130, 23 L.Ed.2d 766 (1969), and Comulada v.
         Pickett, supra.

Soyka v. Alldredge, 481 F.2d at 304—05 (footnotes omitted).
                                               2
available administrative remedies”); Gross u. Warden, USP Canaan, 720 F.
Appx 94, 97—98 (3d Cir. 2017) (challenge to prison disciplinary sanction
resulting in, inter alia, loss of good time credit). Further information may be
found at the www.bop.gov website; the government particularly directs Mr.
Dunich-Kolb to BOP Program Statement 1330.18, Administrative Remedy
Program, available at https: / / nw.bop.gov/ resources/ policy_an&forms.j sp.


                                     ORDER
      For the foregoing reasons,
      IT IS this 13th day of March, 2020,
      ORDERED that the defendant’s letter application (DE 205) is DENIED
without prejudice to its being raised in the proper forum.




                                                / Af
                                             KEVIN MCNULTY
                                             United States District Judge




                                            3
